Action by a resident of this State to recover damages for personal injuries sustained when defendant, a Vermont corporation, allegedly started a train without warning while plaintiff, a passenger, was boarding it at Waterbary, Vermont. The appeals are from (1) an order dated June 1, 1956 denying *667a motion to vacate a warrant of attachment for insufficiency of the papers upon which it was obtained and (2) an order dated July 2, 1956 denying a motion to vacate the warrant’ on defendant’s proof and modifying the warrant by reducing the amount thereof to $200,000 and increasing the security to be furnished by plaintiff from $250 to $5,000. Order dated June 1, 1956 affirmed, without costs. No opinion. Order dated July 2, 1956 modified by striking therefrom the words and figures “Four Thousand Seven Hundred and Fifty Dollars ($4,750.00) ” and .by substituting therefor the words and figures “Nine Thousand Seven Hundred and Fifty Dollars ($9,750.00) ”, As so modified, order affirmed, without costs. The additional security is to be furnished within 10 days after entry of the order hereon, in default of which the warrant and any and all of the levies made thereunder are vacated without further application to the court. In our opinion security of less than $10,000 to be furnished by plaintiff would be inadequate to protect the defendant, if it should prevail. Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur. [See post, pp. 667, 711.]